DETAILED ACTION
	The following action is in response to the RCE filed for application 17/080,573 on March 15, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The previous double patenting rejections have been withdrawn due to the claim amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11-16 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanborn ‘895.  With regard to claim 11, Sanborn teaches a method for electromechanical actuation, the method comprising: in a control system comprising a power distribution unit comprising a motor 22 (paragraph 21 states the power plant may be an electrical machine) and differential gears 34/40, and a plurality of electromechanical actuators 38/36, each electromechanical actuator coupled to an output of a corresponding one of said differential gears with each of the electromechanical actuators comprising an input (drive shafts), a configurable brake 48, and a mechanical output shaft (wheels): Page 3 of 10Application No. 17/080,573(Attorney Docket No. 63438US02) Reply to Office Action of November 16, 2021 disengaging a first configurable brake (to 36) to activate a first electromechanical actuator of the plurality of electromechanical actuators; engaging a second configurable brake (to 38) to deactivate a second electromechanical actuator of the plurality of electromechanical actuators; and providing mechanical torque to at least the first electromechanical actuator from said power distribution unit via said motor and said differential gears based on configuration of said configurable brakes in each of said electromechanical actuators (Fig. 4A).  With regard to claim 12, Sanborn teaches the method, wherein said mechanical torque is provided to said one or more of said electromechanical actuators via a torque shaft 42 or a flex shaft.  With regard to claim 13, Sanborn teaches the method, wherein at least one of said configurable brakes 48 is a mechanically configurable brake or an electrically configurable brake.  With regard to claim 14, Sanborn teaches the method, wherein said differential gears comprise two or more differential gears 34/40 for receiving an input torque and supplying an output torque to one of a plurality of outputs of said differential gears.  With regard to claim 15, Sanborn teaches the method, wherein said mechanical output of each of said electromechanical actuators comprises a rotary (wheels) or linear output.  With .    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn ‘895 in view of Kurihara ‘454 (cited previously).  With regard to claim 1, Sanborn teaches a system for electromechanical actuation, the system comprising: a power distribution unit comprising: a motor 124 (paragraph 21 states the power plant may be an electrical machine); a primary differential gear 130 connected to an output of the motor; and one or more secondary differential gears 134/132 connected to one or more outputs of the primary differential gear; and a plurality of electromechanical actuators 146/144, each coupled to an output of a corresponding one of said one or more secondary differential gears, each of the electromechanical actuators comprising an input (drive shafts), a configurable brake 160, a mechanical output shaft (wheel), wherein said power distribution unit is operable to provide mechanical torque to one or more of said electromechanical actuators via said motor, said primary differential gear 130, and said one .  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn and Kurihara as applied to claim 1 above, and further in view of Englisch ’146.  With regard to claim 8, Sanborn teaches the system comprising the motor 124 that is connected to a transmission 126, but lacks the specific teaching wherein the power distribution unit comprises a slip clutch for configuring a torque provided to the one of the electromechanical actuators.  Englisch teaches a similar system comprising a motor 16 and transmission 6 that provides torque to electromechanical actuators 12 via a differential (wherein the vehicle may be configured as an all-wheel power train, paragraph 21), wherein the power distribution unit comprises a slip clutch 4 for configuring a torque provided to the one of the electromechanical actuators.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sanborn to employ a slip clutch in view of Englisch in order to provide a freewheel mode as well as prevent unwanted backdrive of the motor.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn as applied to claim 11 above, and further in view of Kurihara ‘454 (cited previously).  With regard to claim 17, Sanborn teaches the method, but lacks the specific teaching that the differential gears 34/40 comprise of epicyclic gearing.  Kurihara teaches a similar method comprising front and rear axle devices 12/13 that comprise of differentials with epicyclic gearing.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sanborn to .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn as applied to claim 11 above, and further in view of Englisch ’146.  With regard to claim 8, Sanborn teaches the method comprising the motor 124 that is connected to a transmission 126, but lacks the specific teaching wherein the power distribution unit comprises a slip clutch for configuring a torque provided to the one of the electromechanical actuators.  Englisch teaches a similar method comprising a motor 16 and transmission 6 that provides torque to electromechanical actuators 12 via a differential (wherein the vehicle may be configured as an all-wheel power train, paragraph 21), wherein the power distribution unit comprises a slip clutch 4 for configuring a torque provided to the one of the electromechanical actuators.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sanborn to employ a slip clutch in view of Englisch in order to provide a freewheel mode as well as prevent unwanted backdrive of the motor.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn as applied to claim 11 above, and further in view of Mimura ‘249 (cited previously).  With regard to claim 19, Sanborn teaches the method, but lacks the specific teaching wherein said motor comprises a brushless DC motor, a brushed DC motor, an AC Induction motor, or a stepper motor.  Mimura teaches a similar method wherein a motor 41 drives a differential 44 and electromechanical actuators 4b/4a, wherein said motor comprises a brushless DC motor, a brushed DC motor, an AC Induction motor (paragraph 34), or a stepper motor.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sanborn to .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn ‘895 in view of Englisch ‘146.  With regard to claim 20, Sanborn teaches a system for electromechanical actuation, the system comprising: a power distribution unit comprising. a motor 22 (paragraph 21 states the power plant may be an electric machine), a primary differential gear 34, and one or more secondary differential gears 40, wherein the power distribution unit is coupled to a plurality of electromechanical actuators 36/38, each coupled to an output of a corresponding one of said secondary differential gears, each of the electromechanical actuators comprising an input (drive shafts), a configurable brake 48, and a mechanical output shaft (wheel), wherein said power distribution unit is operable to provide mechanical torque to one of said electromechanical actuators via said motor and said differential gears based on configuration of said configurable brake in each of said electromechanical actuators (Fig. 2A), wherein an output of the differential gears of the power distribution unit is provided to each electromechanical actuator having a disengaged configurable brake 36/32 of Fig. 2A.  Sanborn teaches the system comprising the motor 124 that is connected to a transmission 126, but lacks the specific teaching wherein the power distribution unit comprises a slip clutch for configuring a torque provided to the one of the electromechanical actuators.  Englisch teaches a similar system comprising a motor 16 and transmission 6 that provides torque to electromechanical actuators 12 via a differential (wherein the vehicle may be configured as an all-wheel power train, paragraph 21), wherein the power distribution unit comprises a slip clutch 4 for configuring a torque provided to the one of the electromechanical actuators.  It would have been obvious to one of ordinary skill in the art at the .
Please Note:  Given applicants arguments and the context of the claim limitations, the limitation of a “differential gear” has been interpreted as “a differential gear set” with a single input and two outputs that can rotate at relatively different speeds.  Given this interpretation, in the Lyons ’160 reference, the differential gear set of 210a/210b reads on a “differential gear,” however, planetary gears 406a and 406b with a single input and single output, respectively, do not read upon the limitation of “differential gear.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the system as claimed, and particularly wherein said electromechanical actuators open cowls of a nacelle, and including the remaining structure and controls of claim 9.

Suggestions for Applicant
It is suggested applicant amend claims 1, 11 and 20 to include the limitations of claim 9.  When applicant is claiming a broad electromechanical system or method, this permits any system with differential gears (again, being interpreted as “differential gear sets”) to teach the claimed system/method.  It can be shown, however, that it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify a vehicle (such as Sanborn, Mimura or Kurihara) to open cowls of a nacelle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chavignier ‘546 has been cited to show a similar system electromechanical actuators 7 that open cowls 4 of a nacelle 3, and including a slip clutch 90.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses 
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 22, 2022